         Case 1:16-cv-09528-AJN Document 142 Filed 05/07/19 Page  1 of 3
                                                               eeplaw.com
                                                                                  80 Pine Street, 38th Floor
                                                                                  New York, New York 10005
                                                                                  T. 212.532.1116 F. 212.532.1176

                                                                                  New Jersey Office
                                                                                  576 Main Street, Suite C
                                                                                  Chatham, New Jersey 07928

                                                                                  JOHN ELEFTERAKIS*
                                                                                  NICHOLAS ELEFTERAKIS
                                                                                  RAYMOND PANEK

                                                                                  OLIVER R. TOBIAS
                                              May 7, 2019                         JEFFREY B. BROMFELD
                                                                                  JORDAN JODRÉ*
                                                                                  FAIZAN GHAZNAVI
                                                                                  GABRIEL P. HARVIS
BY ECF                                                                            BAREE N. FETT
Honorable Alison J. Nathan
                                                                                  KRISTEN PERRY – CONIGLIARO
United States District Judge                                                      NICOLE BRENECKI
Southern District of New York                                                     AIKA DANAYEVA
                                                                                  ARIANA ELEFTERAKIS
40 Foley Square                                                                   MICHAEL INDELICATO
                                                                                  STEPHEN KAHN
New York, New York 10007                                                          EVAN M. LA PENNA
                                                                                  DOMINICK MINGIONE
                                                                                  JOSEPH PERRY
       Re:     Snead v. City of New York, et al., 16 CV 9528 (AJN) (DCF)          MARIE LOUISE PRIOLO *
                                                                                  KEYONTE SUTHERLAND
Your Honor:                                                                       *Also Admitted In New Jersey

        I represent plaintiff Lisa Snead in the above-referenced civil rights action. I write to
respectfully oppose defendants’ supplemental letter brief dated April 30, 2019 (filed at DE #141)
(“Def. Supp. Br.”).

       Defendants argue that Lanning v. City of Glens Falls, 908 F.3d 19 (2d Cir. 2018) imposes
new substantive burdens on malicious prosecution plaintiffs, which Ms. Snead cannot meet.
According to defendants, the favorable termination analysis in Speedy Trial cases such as this turns
on prosecutors’ opinion of the underlying proof as measured by whether and when the People
announce trial readiness. Def. Supp. Br., pp. 1-3. But defendants are simply wrong:

               Distilled to its essence, Lanning holds that New York state tort law
               does not define or limit the scope of liability under § 1983 for
               malicious prosecution, except to the extent that New York law
               reflects the traditional common law. 908 F.3d at 26. In reaffirming
               that its prior decisions in malicious prosecution cases requiring
               affirmative indications of innocence—rather than New York state
               cases that only require dismissal to be “consistent” with innocence—
               continue to govern § 1983 claims, the Second Circuit explicitly
               approved of its decision in Singleton v. City of New York, 632 F.2d
               185 (2d Cir. 1980). Lanning, 908 F.3d at 25–26 (“Thus, in
               [Singleton], our seminal decision on § 1983 malicious prosecution
               claims, we did not mechanically apply the law of New York State.”).
               That decision “‘adopted and applied’ the traditional common law
               of malicious prosecution to the parallel federal constitutional claim
               brought under § 1983.” Id. (quoting Singleton, 632 F.3d at 195).
               As Lanning makes clear, “the dismissal of a prosecution
          Case 1:16-cv-09528-AJN Document 142 Filed 05/07/19 Page 2 of 3
Hon. Alison J. Nathan
May 7, 2019
                on speedy trial grounds is a favorable termination” under the
                traditional common law. Id. at 27 n.6 (citing Restatement (Second)
                of Torts § 660 cmt. d (Am. Law Inst. 1977)). This alone is sufficient
                to defeat Defendants’ motion.

                Worse yet for Defendants, the Second Circuit expressly held prior
                to Lanning that a speedy trial dismissal does constitute favorable
                termination for purposes of a § 1983 malicious prosecution
                claim. See Murphy v. Lynn, 118 F.3d 938 (2d Cir. 1997).
                In Murphy, the Second Circuit stated that “dismissals for lack of
                timely prosecution should generally be considered, for purposes of
                a claim of malicious prosecution, a termination favorable to the
                accused.” Id. at 950. Far from overturning this holding,
                the Lanning decision        twice       cites Murphy’s        analysis
                approvingly. Lanning, 908 F.3d at 27, 27 n.6. Thus, Lanning makes
                clear that, as the Circuit consistently held pre-Lanning, dismissals
                on speedy trial grounds are terminations in the favor of the accused.

Blount v. City of New York, 15 CV 5599 (PKC) (JO), 2019 WL 1050994, *4–5 (E.D.N.Y. Mar.
5, 2019) (emphasis in original).1

         Beyond their general misapprehension of Lanning’s holding, the specific analysis
defendants propose here is doubly flawed. First, it targets the subjective belief of prosecutors in
contravention of binding Second Circuit precedent. Compare Def. Supp. Br. at p. 2 (purporting
to divine prosecutors’ opinion of merits from court action sheet) with Cameron v. City of New
York, 598 F.3d 50, 65 (2d Cir. 2010) (“For all these reasons, we hold that prosecutors’ opinions
as to probable cause and complaining officers’ credibility are irrelevant in virtually all cases
involving claims of malicious prosecution.”); see Murphy, 118 F.3d at 951 (“Defendants chose not
to call the assistant district attorney as a trial witness to offer any non-merits-based explanation for
the failure to proceed against Murphy. Accordingly, the district court properly decided the
favorable-termination question as a matter of law, and properly instructed the jury that Murphy
had established that element of his malicious prosecution claim.”). As in Murphy, defendants here
elected not to depose the ADA and their arguments must yield to decades of settled law. See, e.g.,
Ziming Shen v. City of New York, 725 F. App’x 7, 15 (2d Cir. 2018), cert. denied sub nom. Ziming
Shen v. City of New York, N.Y., 139 S. Ct. 78 (2018) (“Shen clearly satisfies
the favorable termination element of a malicious prosecution claim. The charges against him were
dismissed on speedy trial grounds, and under New York law, a speedy trial dismissal
constitutes favorable termination.”) (citing Rogers v. City of Amsterdam, 303 F.3d 155, 160 (2d
Cir. 2002) (emphasis added)).


1
 Defendants fail to address the Blount decision in their supplemental briefing, despite its forceful rejection
of their core position and plaintiff’s reliance on it in the parties’ April 11, 2019 letter. See DE #123; Def.
Supp. Br., generally.


                                                   Page 2
          Case 1:16-cv-09528-AJN Document 142 Filed 05/07/19 Page 3 of 3
Hon. Alison J. Nathan
May 7, 2019
        Second, even adopting the defective analysis defendants suggest resolves the issue in
plaintiff’s favor: the exhibits to defendants’ supplemental brief show that prosecutors were
persistently unprepared for trial, including on October 13, 2015, February 1, 2016 and February
16, 2016, a cumulative delay of 109 days (the statute allows 90), and the underlying transcripts
reveal proof problems and an admitted failure to prosecute. See 6/25/15 Transcript, annexed
hereto as Exhibit 1, p. 2, ln. 12-13 (“The People are consenting to the defendant’s release.”);
8/13/15 Transcript, annexed hereto as Exhibit 2, p. 2, ln. 20-21 (“Your Honor, the alcohol
container was not vouchered.”); 2/1/16 Transcript, annexed hereto as Exhibit 3, p. 2, ln. 9-11
(“The Court: Any reason for your failure to be ready today? [ADA]: There is nothing here.”);
9/21/16 Transcript, annexed hereto as Exhibit 4, p. 1 (“[T]he People concede 30.30.”). Each of
these facts – particularly viewed in the context of the broader record2 – affirmatively demonstrate
innocence and sustain plaintiff’s burden. Murphy, 118 F.3d. at 949 (“Part of the rationale for
viewing a dismissal for the prosecution’s failure to prosecute in timely fashion as favorable to the
accused is that the failure to proceed to the merits compels an inference of such an unwillingness
or inability to do so as to imply a lack of reasonable grounds for the prosecution.”) (internal
quotation marks and citations omitted); see also DE #126, pp. 3-6; DE #135, pp. 1-5 (outlining
evidence that arresting officer fabricated actus reus of predicate criminal allegation).

         Defendants mistakenly rely on Thompson v. City of New York, 17 CV 3064 (DLC), 2019
WL 162662 (S.D.N.Y. Jan. 10, 2019). Def. Supp. Br., p. 2. But that case, in which a civilian
complainant was deemed to have provided probable cause for a prosecution, id. at *3-4, is factually
distinct and has already been criticized for its misapplication of Lanning. Blount, 2019 WL
1050994 at *4. On this record, the favorable termination element is satisfied. At the very least, it
raises a jury question sufficient to defeat summary judgment. Ricciuti v. N.Y.C. Transit Auth., 124
F.3d 123, 130, 131 (2d Cir. 1996) (“Where…the reasons for a dismissal of charges are in dispute,
the matter should ordinarily be submitted to a jury.”); Murphy, 118 F.3d at 950 (“If…there is a
question as to the nature of the circumstances leading to that termination, that question is one for
the trier of fact.”); Chimurenga v. City of New York, 45 F. Supp. 2d 337, 343 (S.D.N.Y. 1999)
(denying summary judgment because of a triable issue of fact regarding the circumstances of the
prosecution’s voluntary dismissal of the indictment).

       Accordingly, and for the reasons set forth in plaintiff’s moving, opposition and reply
papers, defendants’ motion should be denied in its entirety and plaintiff’s motion should be
granted in its entirety. Thank you for your attention to this matter.

                                                   Respectfully submitted,


                                                   Gabriel P. Harvis
Encl.
cc:   All Counsel

2
 Multiple eyewitnesses testified to plaintiff’s innocence. See DE #128 at Exhibit 5, p. 46, ln. 18 (“[T]he
police just stopped us for nothing.”); id. at Exhibit 7, p. 67, ln. 25 (Ms. Snead had “nothing in her hands.”).


                                                   Page 3
